                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA                          §
V.                                                § CaseNo. 4T9-CR- 1
                                                  § Judge
COTRIENA MACHELLE EMBERS                          §
                                      INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:
                                                                              MW 1 3 2019

                                      COUNT ONE

                                                 Violation: 18U.S.C. § 157
                                                  (Bankruptcy Fraud)


       On or about August 31, 2017, in the Eastern District of Texas, the defendant,

Cotriena Machelle Embers, devised and intended to devise a scheme and plan to

defraud MP Northwood, EEC, and Mid-America Apartments, LP of its right and interest

to lawfully collect payment of apartment rental payment required by lease, by means of

filing a petition in bankruptcy to stop an eviction proceeding, and for the purpose of

executing and concealing said scheme and artifice, filed and caused to be filed a

voluntary petition in bankruptcy under Title 11, United States Code, with the United

States Bankruptcy Court for the Easte District of Texas, with the purpose of carrying

out an essential part of the scheme, and within that petition made material and false

representations and statements, falsely stating and asserting that her name was a true legal

name of an actual person with the initials KJW, which was similar to the name under


                                             1
which Cotriena Machelle Embers had leased the apartment, and further falsely

describing and representing that the last four digits of her social security number were

those which belonged to the actual individual KJW, and thereby filed a petition and made

a false and fraudulent representation, claim, and promise concerning and in relation to a


proceeding under Title 11, United States Code, to wit falsely stating and describing her

legal name and last four digits of her social security number, and acted with intent to

defraud.


       In violation of 18U.S.C. § 157.




                                             2
                                           COUNT TWO

                                                 Violation: 18U.S.C. § 1343
                                                 (Wire Fraud)


       On or about August 31, 2017, in the Eastern District of Texas and elsewhere, the

Defendant, Cotriena Machelle Embers, knowingly devised and intended to devise a

scheme and artifice to defraud and to unlawfully obtain money and property by means of

false and fraudulent material pretenses, false and fraudulent material representations, and

false and fraudulent material promises, and during the course of the scheme the

Defendant, Cotriena Machelle Embers, transmitted and caused to be transmitted by

means of wire communication in interstate and foreign commerce, writings, signs,


signals, pictures, and sounds for the purpose of executing the scheme and artifice to


defraud and for obtaining money and property by means of false and fraudulent

pretenses, representations, and promises, and acted with specific intent to defraud, and in

furtherance and execution of the scheme electronically filed and caused to be

electronically filed a voluntary petition in bankruptcy under Title 11, United States Code,

with the United States Bankruptcy Court for the Eastern District of Texas, and within the

petition falsely stated that her name was a true legal name of an actual person with the

initials KJW , and further falsely described and represented that the last four digits of

her social security number were those belonging to the actual individual KJW.

       In violation of 18 U.S.C. § 1343.




                                             3
                                        COUNT THREE

                                                  Violation: 18 U.S.C. § 1028A
                                                  (Aggravated Identity Theft)


       On or about August 31, 2017, in the Eastern District of Texas, the defendant,

Cotriena Machelle Embers, did knowingly possess and use, without lawful authority, a

means of identification of another person, that is, a Social Security number assigned to

the actual person, and a true legal name of individual with initials KJW, during and in

relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), to wit, any provision

contained in Title 18, Chapter 63 (relating to mail, bank, and wire fraud), specifically 18

U.S.C. § 1343, wire fraud, knowing that the means of identification belonged to another

actual person.


       In violation of 18 U.S.C. § 1028A(a)(l).




                                             4
            NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
               Pursuant to 18 U.S.C. 981(a m(c and 28 U.S.C. § 2461



        As the result of committing the offense charged in this Indictment under 18

 U.S.C. § 1343, the defendant shall forfeit to the United States pursuant to 18 U.S.C. §

 981(a)(1)(c) and 28 U.S.C. § 2461:

               Any property constituting, or derived from, and proceeds the

               defendant obtained, directly or indirectly, as the result of such

               violations.


               Including, but not limited to, the following:

                                      Cash Proceeds

       United States currency and all interest and proceeds traceable thereto, as


property constituting, or derived from, proceeds obtained directly or indirectly, as the

result of the offenses charged in this indictment.


                                      Substitute Assets

       If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant -


               (a) cannot be located upon the exercise of due diligence;

               (b) has been transferred or sold to, or deposited with a

                      third person;

               (c) has been placed beyond the jurisdiction of the court;

               (d) has been substantially diminished in value; or


                                              5
               (e) has been commingled with other property which cannot be

                      subdivided without difficulty;

       it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek

forfeiture of any other property of the defendant up to the value of the above

forfeitable property, including but not limited to all property, both real and personal

owned by the defendant.

       By virtue of the commission of the offenses charged in this Indictment, any and

all interest the defendant has in the above-described property is vested in the United

States and hereby forfeited to the United States pursuant to pursuant to 18 U.S.C. §§

981(a)(1)(c) and 28 U.S.C. §2461.




A TRUE BILL



GRAND JURY FOREPERSON                              Date




JOSEPH D. BROWN
UNITED STATES ATTORNEY




                                                           [/
BY:: Thomas
     Thomas E.E. Gibson                            Date
Assistant United States Attorney


                                               6
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS                         NOV 1 3 2019
                              SHERMAN DIVISION
                                                                            Clerk, US. District Court
                                                                                 Texas Eastern
UNITED STATES OF AMERICA

V.                                              § Case No. 4:19-CR- 1 1 \
                                                § Judge
COTRIENA MACHELLE EMBERS                        §
                               NOTICE OF PENALTY

                                     COUNT ONE

Violation: 18 U.S.C. § 157 (Banla'uptcy Fraud)

Penalty: Imprisonment for a term not to exceed five years; a fine not to exceed
             $250,000.00, or not more than the greater of twice the gross gain to the
             defendant or twice the gross loss to one other than the defendant; o both;
             and supervised release for a term not to exceed three years in addition to
             such term of imprisonment.

Special Assessment: $100.00



                                     COUNT TWO

Violation: 18 U.S.C. § 1343 (Wire Fraud)

Penalty: Imprisonment for a term of not more than 20 years, a fine of not more than
             $250,000 or not more than the greater of twice the gross pecuniary gain or
             twice the gross loss from the offense, or both; and supervised release for a
             term not to exceed three years in addition to such term of imprisonment.

Special Assessment: $100.00




                                            7
                                  COUNT THREE

Violation: 18 U.S.C. § 1028A (Aggravated Identity Theft)

Penalty: Imprisonment for a term of two years, in addition and consecutive to any
            term of imprisonment imposed based on a conviction of Count Two of the
            Indictment; a fine not to exceed $250,000.00, or not more than the greater
            of twice the gross gain to the defendant or twice the gross loss to one other
            than the defendant; or both; and supervised release for a term not to exceed
             one year in addition to such term of imprisonment.

Special Assessment: $100.00
